Citation Nr: 1235865	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008, February 2008, August 2008, and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Such determinations denied entitlement to a TDIU; granted service connection for PTSD and assigned a 30 percent disability evaluation; and granted service connection for headaches and assigned a noncompensable evaluation.  The Veteran perfected an appeal from these determinations.

These issues were previously before the Board in February 2011.  As noted at that time, the Veteran filed a separate substantive appeal (VA Form 9) for each of these issues, and initially requested a hearing before the Board.  In March 2010, the Veteran's representative confirmed that he still wished to be scheduled for hearings.  However, in July 2010, the Veteran submitted a VA Form 9 and checked the box stating "I do not want a BVA hearing."  Although he did not specify which of the three separate hearing requests were being withdrawn, this VA Form 9 was filed immediately after supplemental statements of the case were provided for all of the issues on appeal.  Three weeks later, the Veteran's representative filed a VA Form 646 stating that he "rest[ed] the appeal on the answer to the statement of the case and the hearing on appeal (if conducted), and I have no further argument."  

As a result, the three issues on appeal were certified to the Board in August 2010, with no hearings having been held.  In an August 2, 2010 letter, the Veteran and his representative were notified that the appeal had been certified to the Board, and that they had 90 days from the date of the letter to "ask to appear personally before the Board and give testimony concerning your appeal."  Neither the Veteran nor his representative have contested the certification of the appeal to the Board or requested a hearing as to any of the issues on appeal.  Under these circumstances, the Board finds that the Veteran has been afforded every opportunity to present testimony, and that the July 2010 VA Form 9 and subsequent communications from the Veteran and his representative indicate an intent to withdraw all of the requests for a hearing before the Board.  38 U.S.C.A. 7107(b); 38 C.F.R. § 20.702(e) (2011).  

The case now returns to the Board.  As discussed below, the prior remand directives have been satisfied, and no further development is necessary for a fair adjudication of the increased rating claims for PTSD and headaches.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes a March 2012 rating decision granting service connection for several additional disabilities, which should be considered in connection with the TDIU claim upon remand.  

The paperless claims file also has VA treatment records dated from February 2011 through March 2012 that are not in the paper claims file, which appear to have been obtained in connection with the claim for service connection claims for diabetes peripheral neuropathy.  To the extent that such records pertain to the severity of the Veteran's headaches or PTSD, they are generally duplicative of those that were considered by the agency of original jurisdiction (AOJ).  Therefore, the Veteran does not need to waive review of such records by the AOJ, and the Board may consider the records at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although with generally satisfactory functioning, routine behavior, self-care and normal conversation, due to symptoms including chronic sleep impairment, depressed mood, anxiety or nervousness with occasional panic attacks, suspiciousness, anger and irritability, mild memory loss, and some relationship difficulties.

2.  Resolving all doubt in the Veteran's favor, he has daily headaches that are not prolonged or prostrating; and more severe headaches with characteristic prostrating attacks several times per month; but without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial rating of 30 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claims for a higher rating for PTSD and headaches arises from his disagreement with the initial evaluations assigned following the grant of service connection for such disabilities.  He was notified in June 2007 and May 2008, prior to the respective initial unfavorable determinations, of the evidence and information necessary to substantiate his service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and effective date, in accordance with Dingess/Hartman.  As such, the Veteran was provided with adequate VCAA notice for his service connection claims.  Further, he has not alleged any prejudice from any possible notice defects as to the downstream element of the disability rating.  

With regard to the duty to assist, all pertinent, available VA and private medical records have been obtained and considered.  This includes records associated with the Veteran's disability benefits from the Social Security Administration (SSA), with many records from the 1990s.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  To the extent that there may be outstanding records, such as from Dr. Stockard, the Veteran has not authorized VA to obtain such records.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the Veteran's lay descriptions of the severity of his PTSD and headaches has been generally consistent throughout the appeal, and there are pertinent medical records (including treatment records and VA examinations) spanning the period on appeal.

The Veteran was afforded VA examinations in February 2008 (for PTSD), November 2008 (for headaches), and March 2011 (for headaches and PTSD) in connection with his claims.  The Board notes that the Veteran argued in May 2008 that the prior VA psychological examination was inadequate, essentially because the examiner did not seem to be paying full attention to his complaints.  However, the examiner's report is generally consistent with the other evidence of record, including the Veteran's lay statements.  Moreover, the Veteran was afforded another VA psychological examination in March 2011.  

Neither the Veteran nor his representative has argued that the most recent VA examinations are inadequate.  As directed in the prior remand, the VA psychological examiner reviewed the claims file and recorded all manifestations of the Veteran's PTSD, commented on their severity, provided a GAF score, and addressed the degree of social and occupational impairment.  Further, the VA neurological examiner recorded the type and frequency of headaches, including whether they are prostrating, prolonged, or severe; and expressed an opinion as to the effects of the headaches on the Veteran's daily activities and any resulting occupational impairment.  As such, the examination reports are in compliance with the remand and are sufficient for a fair adjudication.

As discussed above, the prior remand directives were completed.  Further, under the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  

For the sake of brevity, the Board will first discuss the appropriate ratings under the schedular criteria for each disability, followed by general considerations of whether extra-schedular referral is necessary, TDIU, and the benefit of the doubt rule.

PTSD

The Veteran has been assigned an initial disability rating of 30 percent for his PTSD, effective since January 25, 2007.  He seeks a higher rating.
 
Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

In this case, the Veteran contends that he has severe and chronic PTSD.  In statements in support of his appeal, he reports frequent sleep problems with nightmares, frequent and severe depression, severe memory loss, difficulty concentrating that prevents him from working, and no social life or friends.  See statements in May 2008, September 2008, and May 2009.

VA and private treatment records, as well as two VA examination reports, reflect generally consistent mental health symptomatology throughout the appeal.  See, e.g., private records dated in May 2007 and May 2009; VA treatment records dated in February 2008, March 2008, September 2008, April 2009, June 2009, October 2009; VA examinations reports dated in February 2008 and March 2011.

Specifically, the Veteran has sleep impairment with frequent nightmares.  He also complains of frequent depression, feelings of sadness or hopelessness, low energy, and decreased interest in activities.  The Veteran has increased startle response, flashbacks, intrusive memories, and suspiciousness.  He generally avoids conversations or movies about war, although he watches shows on the History Channel if he feels they are accurate and not too "showy."  The Veteran also has frequent anxiety or nervousness, as well as an occasional panic feeling.  There was also a possible panic attack in a May 2007 private treatment record, when he reported hyperventilating due to stressful memories of Vietnam.  

However, there is no indication of panic attacks more than once a week.  Further, although the Veteran has frequent depression and anxiety, the evidence does not reflect that these episodes have been so frequent or continuous as to affect his ability to function independently, appropriately and effectively at any point during the appeal.  Rather, he continued to maintain personal hygiene and some family and social relationships throughout the appeal, as discussed below.  He also helps out with chores around the house, watches television such as the History Channel and NASCAR races, and reads sports magazines and the daily newspaper.  

The Veteran is irritable and angers easily over trivial matters, although he consistently denied any abuse toward others, and there is no indication of episodes of violence.  He also reports being emotionally detached, having difficulty trusting others, and having difficulty with people when he was working in various jobs in the past, or prior to 1991.  Nevertheless, the Veteran has been married to the same woman for more than 25 years and throughout the appeal.  He also has good relationships with his son and daughter (who are in their late teens or early 20s); the daughter lived with him for at least part of the appeal and he sees his son very frequently.  The Veteran also reported seeing one of his sisters about once a week and talking to another sister a few times a year.  He has two friends, one of whom he socializes with every week.  As such, although he may have some interpersonal difficulties, the Veteran is able to establish and maintain effective relationships.

Contrary to the Veteran's subjective reports of severe memory loss, he was generally noted to have good memory, with the exception of the March 2011 VA examination, when he was noted to have fair short-term memory based on testing.  The Veteran has also reported difficulty concentrating at times, but he was noted to have concentration within normal limits upon objective evaluation during the VA examinations.  He was also noted to be able to follow simple to moderately complex instructions in February 2008.  While the Veteran is competent to report observed memory and concentration difficulties, the objective measurements are more probative in this regard, as they are based on specialized training and testing.  

There is also no evidence of impaired thought process, communication, or speech.  The Veteran is fully oriented, including to time and space.  There are no abnormal motor movements.  There is no indication of flat affect; rather, the Veteran's affect has been anxious, sad, or depressed, but appropriate to the circumstances.  He has consistently denied any hallucinations or delusions, and there is also no evidence of obsessive, impulsive, or ritualistic behaviors.  The Veteran also generally denied suicidal or homicidal thoughts, and there is no indication that he is a danger to himself or others.  Although the Veteran reported occasional suicidal ideation during the March 2011 VA examination, he also indicated that this was not a significant problem for him.  As noted above, there are also no indications of violence.  The Veteran has consistently denied abusing alcohol or drugs, and he generally has good personal hygiene and appearance.  

The February 2008 VA examiner summarized that the Veteran is able to carry on with his daily life in a generally adequate matter, and that there was some dysfunction in occupational and social situations due to difficulty concentrating at times and being more distant from people.  He further stated that the Veteran's PTSD is best described as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning fairly well with routine behavior, self-care, and normal conversations.  This examiner assigned a GAF score of 65-70 during the past year and at the time of the examination.  

Thereafter, the Veteran's VA mental health providers consistently assigned a GAF score of 55 based on similar symptoms, as summarized above.  See, e.g., records dated in March 2008, September 2008, and June 2009. 

The March 2011 VA examiner also assigned a GAF score of 54.  He summarized that the Veteran has reduced work capacity due to physical and mental health, and that the PTSD symptomatology had increased since the last examination.  The examiner explained that the Veteran was having more frequent nightmares, intrusive thoughts on moderately regular basis, heightened irritability and anxiety and depression.  The Board notes that these symptoms are similar to those that were reported during the February 2008 VA examination and intervening treatment sessions.  The examiner opined that these factors had affected the Veteran's quality of life over the years, and that there was considerable social and work dysfunction.  

The Board notes that a GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

Neither the GAF score nor a medical professional's summary of the level of impairment is conclusive.  Rather, all evidence of record that bears on social and occupational impairment must be considered together to arrive at a fair determination.  See 38 C.F.R. § 4.126.  Despite the differing GAF scores and summaries by the VA examiners, the Board finds that the Veteran's overall symptomatology has been relatively consistent throughout the appeal, as summarized above.  Briefly, the Veteran has had chronic sleep impairment, depressed mood, anxiety or nervousness with occasional panic attacks, suspiciousness, anger and irritability, mild memory loss, and some interpersonal difficulties but with several close relationships.  There may have been some increased frequency or severity of certain symptoms, such as sleep impairment, irritability, depression, and anxiety.  However, as discussed above, the Veteran has not exhibited most of the symptoms contemplated by the higher ratings for PTSD.  

As such, although the Veteran has manifested some symptoms that are contemplated by a higher rating, such as difficulties with relationships and occasional suicidal ideation, the Board finds that his PTSD symptomatology most nearly approximates the criteria for a 30 percent disability rating.  He has had mild or moderate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior and self care, and normal conversation.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411. 

All potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned rating for the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations such disability have been relatively stable, and any increase is not sufficient to warrant a higher rating, for the reasons stated above.  See Fenderson, 12 Vet. App. at 126-127.

Headaches

The Veteran was granted service connection for headaches effective as of May 7, 2008.  He seeks an initial compensable rating for such disability.

Migraine headaches will be assigned a 50 percent evaluation when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted when there are characteristic prostrating attacks occurring an average of once a month over the last several months.  A 10 percent rating will be assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where migraine attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a , DC 8100.

Here, the lay and medical evidence reflects that the Veteran has two types of longstanding headaches: chronic daily headaches that occur primarily at night or in the morning, and more severe, debilitating migraine headaches that occur several times per month primarily during the daytime.  The Veteran takes medications including Lortab to alleviate the intensity of both of these types of headaches, but the headaches continue to some extent.  See, e.g., May 2008 VA treatment record (noting that the Veteran was taking medications as ordered but continued to have daily headaches); April 2008 letter from Dr. S (noting recurring headaches with severe pain since military service); November 2008 VA examination report (reporting that headaches had become more frequent and severe since service).  

Although there are some minor inconsistencies, the Veteran has generally reported that his chronic daily headaches awaken him from sleep, either in the morning or the middle of the night.  These headaches are severe for about 1-3 hours, with throbbing pain mainly in the right temporal and behind the right eye region, but they lessen in intensity after he takes his morning medications including Lortab.  Symptoms are present throughout the day, but the Veteran is able to continue with his normal activities despite these daily headaches.  See, e.g., November 2008 and March 2011 VA examination reports; March 2010 VA treatment record.

In contrast, the Veteran has more severe, migraine headaches several times per month during which he cannot function due to pain for anywhere from 15 minutes to 2 hours.  During the November 2008 VA examination, the Veteran reported that these migraine headaches occur at least once a week.  In a February 2010 VA Form 9, he stated that he told his primary care provider in January 2009 and October 2009 that he had prostrating headaches an average of once a month over the past few years, but that he does not seek treatment every time.  In a March 2010 VA treatment session, the Veteran stated that these headaches occur about twice a week.  A brain MRI was then conducted in June 2010 for a clinical history of increasing headache for 6 months.  During the March 2011 VA examination, the Veteran reported that his current headaches began 2-3 years ago, and that the very severe headaches that require him to sit and rest occur 2-3 times per month.

The Veteran has also generally reported that these more severe episodes are accompanied by visual changes, occasional nausea and vomiting, photophobia and phonophobia, such that he avoids light and loud noises.  He also states that these episodes are prostrating in nature, in that he is unable to do any activities and he prefers to lay down in a dark and quiet room.  See, e.g., November 2008 VA examination report; April 2009 private treatment record; March 2010 VA treatment record; March 2011 VA examination report (reporting pain for 30 minutes and needing to sit in a dark room, but denying visual, gastrointestinal, or other gastrointestinal disturbances).  In a March 2010 VA treatment session, the Veteran stated that the pain generally stops after 2 hours during these severe headache episodes, but he continues to see wavy lines for a few minutes to hours.  During the March 2011 VA examination, he stated that he feels fatigued due to the severity of pain after these episodes that last for approximately 30 minutes 2-3 times per month and is unable to perform much activity for the remainder of the day.

The Boards notes that a VA provider stated in an October 2009 letter that the Veteran was being treated for severe and chronic headaches, and that the headaches are very frequent and completely prostrating with prolonged attacks that prevent full-time employment.  Similarly, the Veteran reported in a September 2010 VA Form 9 that he told his provider in January and October 2009 that his headaches are prostrating and prevent him from working.  However, no reasoning was provided for the VA provider's opinion, and the Board must consider all lay and medical evidence of record in determining the severity of the Veteran's headaches.

The March 2011 VA examiner offered opinions as to the severity of the Veteran's two primary types of headaches, based on a review of the entire claims file, including the evidence summarized above and prior treatment.  The examiner stated that the daily headaches that occur every morning are not prostrating or prolonged.  Rather, they are severe for a couple of hours until the Veteran is able to take pain medications, and then he is able to continue with his ordinary activities.  Therefore, the examiner opined that these daily headaches do not have significant impact on the Veteran's ability to work or perform activities of daily living.  

On the other hand, the examiner indicated that the Veteran's headaches that occur several times per month are most likely migraines and are prostrating and severe.  He stated that the headaches themselves are not prolonged, but the sequela of these headaches is prolonged.  Therefore, the examiner opined that these headaches would have significant effect on the Veteran's ordinary activities or occupation.  The examiner explained that the severe migraine headaches would as likely as not prevent the Veteran from working on the days that they occur, but since they only occur a few times per month, they would not prevent all types of job duties.

The March 2011 VA examiner's summary of the severity of the Veteran's two types of headaches is generally consistent with the other lay and medical evidence of record.  Further, the Board finds his opinions as to the effects on employability or occupational impairment to be highly probative, as they reflect consideration of all evidence of record and the Veteran's prior work history and are accompanied by well-reasoned rationale.  

Accordingly, when resolving doubt in the Veteran's favor, the evidence of record demonstrates that he has migraine headaches with characteristic prostrating attacks, including associated visual changes, nausea, and the need to rest or lay down for 15 minutes to 2 hours before being able to function, that occur several times per month.  The Veteran also has daily headaches of lesser severity in addition to the migraine headaches, which are not characteristic prostrating attacks.  Rather, as discussed above, there is generally only pain with those headaches, and the Veteran is able to continue functioning.  As indicated by the March 2011 VA examiner, the daily attacks do not generally affect the Veteran's function in daily activities or occupation.  However, his more severe but less frequent migraine attacks do affect his ability to function for up to several hours at a time.  The lay and medical evidence has been relatively consistent as to the severity throughout the appeal.

Therefore, the Veteran meets the criteria for a 30 percent rating for headaches, as the evidence demonstrates characteristic prostrating attacks occurring at least once a month over a period of several months.  However, he is not entitled to the next higher rating of 50 percent.  Rather, while the Veteran's migraine headaches clearly affect his occupational duties, this interference is contemplated by the 30 percent rating.  The completing prostrating attacks are not prolonged, and they do not rise to the level of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

There is no basis upon which to assign a rating in excess of the rating assigned herein for the Veteran's headaches under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Additionally, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable.  See Fenderson, 12 Vet. App. at 126-127.

General Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's PTSD and headaches, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the claimed disabilities during the course of the appeal.  Further, the Veteran has been retired throughout the appeal, and occupational impairment or economic inadaptability are contemplated in the applicable rating criteria.  The schedular percentages are also intended to account for considerable interference with work.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The claim for a TDIU is being remanded for further development, as the Veteran was granted service connection for additional disabilities while this claim was pending and such disabilities have not yet been considered in this context.  

Finally, the Board has considered the benefit of the doubt rule.  The Veteran's claim for a higher rating for headaches has been granted to the extent described above, based in part on the application of such doctrine.  However, the preponderance of the evidence is against a rating in excess of 30 percent for headaches, or a rating in excess of 30 percent for PTSD.  As such, the benefit of the doubt doctrine does not apply in this regard, and those claims must be denied.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating of 30 percent, but no higher, for headaches is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Further development is necessary for a fair adjudication of the TDIU claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the Veteran was granted service connection for additional disabilities associated with his Type II diabetes mellitus (diabetes), and compensable ratings were assigned for such disabilities, in a March 2012 rating decision.  The Veteran's initial rating for headaches has also been increased to 30 percent herein.  

The Board notes that the March 2011 VA examiners addressed the effects of the Veteran's headaches and PTSD on his employability.  However, the evidence of record (to include VA examinations in November 2011) does not sufficiently address the effects of his diabetes and newly service-connected disabilities associated with diabetes on his employability.  

Therefore, the case must be remanded to recalculate whether the Veteran meets the percentage threshold for a TDIU, and to obtain an opinion as to whether he is unemployable due solely to service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if the Veteran does not meet the percentage threshold for a TDIU for any period on appeal, and the evidence establishes unemployability due solely to service-connected disabilities for such period, then the case should be forwarded to the Director, Compensation & Pension, for extra-schedular consideration of a TDIU.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to an appropriate VA examiner or examiners for an opinion as to the effects on employability of the Veteran's service-connected PTSD, headaches, hearing loss, tinnitus; diabetes with bilateral onychomycosis of all toes, erectile dysfunction, and pulmonary hypertension; and peripheral neuropathy of the lower extremities.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the report.  

The examiner should offer an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due solely to his service-connected disabilities, either separately or together.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the effects of any nonservice-connected disabilities.  A complete rationale or explanation should be provided.

2.  Thereafter, if there is evidence of unemployability due solely to service-connected disabilities and the Veteran is not found to meet the schedular threshold criteria for a TDIU for any period on appeal, with consideration of the provisions concerning a single disability for these purposes set forth in 38 C.F.R. § 4.16(a), then the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a TDIU based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


